EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein each of the multiple different voice feedback recordings is of a different voice artist; receiving with the media playback system a listener command corresponding to a musical selection; determining, with a processing device  of the media playback system an identifying musical characteristic of the musical selection; selecting  a first voice feedback recording  from the multiple different voice feedback recordings, using the processing device, wherein the first voice feedback recording  corresponds to the identifying musical characteristic; and playing 1 the first voice feedback recording  to the listener  on-beat with the musical selection via the media playback system.”.
Regarding claim 17, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “store multiple different voice feedback recordings ,  in at least one computer-readable storage device, wherein each of the multiple different voice feedback recordings is of a different voice artist ;  receive, with the media playback system, a listener command corresponding to a musical selection;  determine, with a processing device  of the media playback system , an identifying musical characteristic of the musical selection;  select a first voice feedback recording  from the multiple different voice feedback recordings using the processing device, wherein the first voice feedback recording  corresponds to the identifying musical characteristic; and  play the first voice feedback recording  to the listener  on-beat with the musical selection via the media playback system.”.


Regarding claim 21, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein each of the multiple different voice feedback recordings is of a different voice artist and corresponds to a different style of music, wherein for a first voice artist the voice feedback recording includes a first set of multiple voice recordings, wherein the first set of 5Appl. No. 16/178,522Attorney Docket No. 04777.0023FP01 multiple recordings comprises at least one of: different tempos, different words, different pitches, and different speaking styles; receive, with the media playback system, a listener command corresponding to a musical selection; determine, with a processing device of the media playback system, an identifying musical characteristic of the musical selection, the identifying musical characteristic comprising a particular style of music selected from a predefined list of different styles of music; select a first voice feedback recording from the multiple different voice feedback recordings, using the 
Regarding claim 21, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein each of the multiple different voice feedback recordings is of a different voice artist, and wherein storing the multiple different voice feedback recordings comprises storing different tempo recordings for each voice artist; receiving, with the media playback system, a listener command corresponding to a musical selection; determining, with a processing device of the media playback system, an identifying musical characteristic of the musical selection; selecting a first voice feedback recording from the multiple different voice feedback recordings, using the processing device, wherein the first voice feedback recording corresponds to the identifying musical characteristic; and playing the first voice feedback recording to the listener via the media playback system”
Regarding claim 23, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “herein each of the multiple different voice feedback recordings is of a different voice artist, and wherein storing the multiple different voice feedback recordings comprises storing different tempo recordings for each voice artist; receive, with the media playback system, a listener command corresponding to a musical selection; determine, with a processing device of the media playback system, an identifying musical characteristic of the musical selection; select a first voice feedback recording from the multiple different voice feedback recordings, using the processing device, wherein the first voice feedback recording corresponds to the identifying musical characteristic; and play the first voice feedback recording to the listener via the media playback system”
Regarding claim 24, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein each of the multiple different voice feedback 
Regarding claim 25, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein each of the multiple different voice feedback recordings is of a different voice artist; receive, with the media playback system, a listener command corresponding to a musical selection, the listener command comprising at least one of a shelf selection or a card selection; determine, with a processing device of the media playback system, an identifying musical characteristic of the musical selection; select a first voice feedback recording from the multiple different voice feedback recordings, using the processing device, wherein the first voice feedback recording corresponds to the identifying musical characteristic; and play the first voice feedback recording to the listener via the media playback system”
The dependent claims further limit the independent claims and are allowed.
The closest prior art of:
Lindahl et al (US 20110066438) teaches a system which recognizes a musical request ([0052]) and provides voice feedback ([0042]) and selects particular feedback based on musical characteristics (see Fig. 10 182 and [0085], see 186-206 genre determination as in Fig. 10, [0086-0087])
Otto et al (US 20150106394) teaches where the voice feedback can be celebrity voices ([0034-0045]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659